Citation Nr: 1534119	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-47 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral eye disability, to include astigmatism in both eyes, loss of sight in the left eye, tired eyes and watery vision.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from June 1967 to August 1979.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board previously considered this appeal in November 2014, and remanded this issue for further development.  Unfortunately, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for a bilateral eye disability.  In June 2013, the Board reopened the claim and remanded it for further development, to include affording the Veteran a VA examination to determine the nature and etiology of his eye disorders.  After the VA examiner failed to provide etiology opinions addressing all eye disorders shown, the Board remanded the claim again in November 2014. 

A VA examination addendum opinion was rendered in March 2015.  Unfortunately, the Board finds that this addendum report is not sufficiently responsive to the Board's remand directions.  The VA examiner only opined that open angle glaucoma suspicion is not in any way related to the Veteran's service-connected traumatic brain injury.  Significantly, the examiner did not provide an etiology opinion with regard to other eye problems present during the period of the claim, including astigmatism, tired eyes and watery vision.  The failure to provide opinions as to the etiology of these disorders necessitates a remand to obtain the required opinions.  

Compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because the Board's remand instructions have not been complied with, the case must be remanded so that this may be accomplished.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  All pertinent evidence of record should be provided to the examiner who conducted the July 2013 and March 2015 VA eye examinations.  

The examiner should prepare an addendum stating an opinion with respect to astigmatism, tired eyes, and watery vision, as to whether there is a 50 percent or better probability that any of these conditions was caused or permanently worsened by the Veteran's traumatic brain injury or the residuals thereof .   

A complete rationale should be provided for all opinions expressed.  If any opinion cannot be provided without resort to speculation, the examiner should explain why.

If the examiner who conducted the July 2013 and March 2015 VA examinations is not available, all pertinent evidence of record should be provided to and reviewed by another appropriately qualified health care professional who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  The RO or the AMC should also undertake any other indicated development.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




